DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .               

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments and remarks of 09 FEB 2021.  Claims 1-14 and 18-20 are pending and have been considered as follows for an Allowance as described hereunder in this Office Action.               
Said claim amendments of 02/09/2021 have amended Claims 1-14 & 18-20 that include independent amended Claims 1, 19 and 20, while Claim 21 has been cancelled.           

 Allowable Subject Matter 
Claims 1-14 & 18-20 are pending and allowed.      
The following is an Examiner’s statement of reasons for this Allowance:    
The closest prior art of Park reference (Pub. No. US 2016/ 0253651) teaches ---     
{“A method of an electronic device and an electronic device are provided.  The method includes displaying an image, usage information, and a payment module of an electronic card on a screen; detecting the selection of the payment module;  and performing payment by using the electronic card.  The electronic device includes a display unit; and a controller connected to the display unit and configured to display an image, usage information, and a payment module of an electronic card on a screen, detect a selection of the payment module, and perform a payment using the electronic card.”}            



{“The present disclosure relates to making payments with a mobile device.  In one example process, the mobile device receives and stores information for one or more payment accounts on the mobile device.  The mobile device is used to make payments using the payment accounts.  In some examples, authorization to proceed with a payment is performed before each purchase made by the user.  The authorization process can include receiving a verification of the user, such as a fingerprint scan or passcode.  In some examples, a payment account is selected from among available payment accounts.  In some examples, an indication is displayed of a digital item associated with a purchased item.  In some examples, a payment transaction is initiated with participants of an ongoing communication.  In some examples, an application of a retailer is invoked based on the availability of the application.  In some examples, a purchase recommendation is provided.”}                


Further, Miller reference (Pub. No. US 2014/ 0244490) teaches ---      
{“Methods of paying user bills on behalf of a user are described.  In one embodiment, the method includes receiving from a vendor a user bill having a user identifier, a vendor identifier, and a bill amount.  The method further includes obtaining the user identifier, the vendor identifier, and the bill amount, associating the bill with the user based on the user identifier, and associating the bill with the vendor based on the vendor identifier.  The method further includes determining whether the bill is payable, which includes comparing the bill to stored bill data associated with the user and the vendor.  When the bill is payable, the method further includes obtaining funds from an account of the user, dispersing funds to the vendor to pay the bill and storing an indication of the paying of the bill.”}             




In regards to independent Claims 1, 19 and 20, Park, Van and Miller references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:         

Claim 1:              
1. (Currently Amended) 	An electronic device comprising: 
a memory in which a first application for acquiring data and a second application for payment are stored; 

a processor electrically connected with the display, the communication circuit, the memory, and the biometric sensor, wherein the processor is configured to:          
authenticate, in response to the determination that the time arrives, a user of the 2DOCKET No. SAMS13-09583APPLICATION No. 15/816,977PATENTelectronic device based on the biometric information, which is obtained by the biometric sensor, using the second application;           
request the remittance to the server based on at least a part of the remittance information, and based on the determination that the time arrives, using the communication circuit if the user of the electronic device is authenticated;           
determine that the authentication of the user is not provided within a specified period of time after the time arrives; 
select, based on determination that the authentication of the user is not provided within a specified period of time after the time arrives, a forced remittance mode in response to the determination that the authentication of the user is not provided;   and      
request, based on the selection of the forced remittance mode, performance of remittance while omitting user authentication.       



Claim 19:     
19. (Currently Amended)     	A remittance method of an electronic device, the method comprising:      
authenticating, in response to the determination that the time arrives, a user of the electronic device based on biometric information using a second application for payment;        
requesting the remittance to a server based on at least a part of the remittance information, and based on the determination that the time arrives, if the user of the electronic device is authenticated; 
determining that the authentication of the user is not provided within a specified period of time after the time arrives; selecting a forced remittance mode in response to the determination that the authentication of the user is not provided; and requesting, based on the selection of the forced remittance mode, performance of remittance while omitting user authentication.



Claim 20:          
20. (Currently Amended)    	An electronic device comprising:       
a biometric sensor configured to sense biometric information;   and   
a processor electrically connected with the display, the communication circuit, and the biometric sensor, wherein the processor is configured to:     
authenticate, in response to the determination that the time arrives, a user of the electronic device based on the biometric information obtained by the biometric sensor;      
request the remittance to the server based on at least a part of the remittance 

determine that the authentication of the user is not provided within a specified period of time after the time arrives;          
select, based on determination that the authentication of the user is not provided 8DOCKET No. SAMS13-09583PATENTwithin a specified period of time after the time arrives, a forced remittance mode in response to the determination that the authentication of the user is not provided;    and      
request, based on the selection of the forced remittance mode, performance of remittance while omitting user authentication.            



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                 

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.           
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.            
 

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691              

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691